DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 4/29/2022. Claims have been amended. Claims have been added. Claims have been canceled. Claims are pending and an action is as follows.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 8-10, 12, 14-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta US 2021/0243111 (hereinafter Dutta), in view of Hu 2021/0029022 (Hu) and Semwal et al US 2021/0160101 (hereinafter Semwal).

Regarding claim 1, Dutta teaches a non-transitory computer-readable medium (memory) having instructions stored thereon for programming a router in a Segment Routing network [See Dutta, Figures 1 and 25 ¶140-¶141 (memory with instructions) ¶45 (Segmented Routing network)] to perform steps of:
determining one or more Layer 3 Virtual Private Networks (L3VPNs) supported at the router (There is a determination of at least one VPN supported by the router, wherein the VPN is a L3VPN [Dutta, Figures 1 and 14, ¶41 (VPNs are L3VPNs, and the L3VPN identified/learned and advertised) and ¶119 (checking if there are any configured VPNs for the router and advertising the L3VPNs)]); and 
advertising the one or more L3VPNs to one or more routers in the Segment Routing network [Dutta, ¶41 & ¶119 (advertising the L3VPNs to other routers) with each advertisement including a service Segment Identifier (SID) for each of the one or more L3VPNs  (the advertisement sends of a VPN label identifying each VPN via the advertisement) [Dutta, ¶41]; 
but not wherein the advertisement comprises is one of a node SID for the router and an Anycast SID when the router is connected to a Multi-Home site.
However, Hu teaches wherein the advertisement comprises one of a node SID for the router and an Anycast SID when the router is connected to a Multi-Home site [Hu, ¶21 (SID of the first node is advertised and an indication of the first node and a second node being a pair for an anycast route is also sent in the advertisement if applicable)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Dutta, indicating a determination and advertisement of L3VPNs for communicating data, with the teachings of Hu, indicating that the advertisement may comprise information indicating a router and that the router is connected to a multi-home site. The resulting benefit of the combination would have been the ability to ensure that routers in the VPN are aware of alternative means for attempting to deliver communications to the intended destination, but it does not explicitly teach wherein the advertising includes tunnel encapsulation as a unique route and L3VPN prefixes as attributes of the unique route.
However Semwal teaches wherein the advertising (route advertisement are shown in Figures 1A-1B and described in ¶15-¶16) includes tunnel encapsulation (NH identifier-MPLS label combination as per ¶16) as a unique route (the unique NH-identifier-MPLS label combination provides a path to a given IP Prefix) and L3VPN prefixes as attributes of the unique route (IP prefixes are noted as being an attribute of the NH-identifier-MPLS label combination as per ¶16-¶17 & ¶20-¶22 (IP Prefixes for the L3VPNs -Route Distinguishers/RDs)).
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Dutta, in view of Hu, indicating a determination and advertisement of L3VPNs for communicating data, with the teachings of Semwal, indicating that the advertisement may comprise advertisement information indicating an encapsulation (MPLS label) with associated IP Prefixes for the unique paths. The resulting benefit of the combination would have been the ability to ensure that routers in the VPN are aware of alternative means for attempting to deliver communications to the intended destination while utilizing a more optimized means for streamlining the reachability information for a large number/range of IP addresses within a network for increased scalability.  

Regarding claim 8, Dutta teaches a method comprising:
determining one or more Layer 3 Virtual Private Networks (L3VPNs) supported at a router in a Segment Routing network (There is a determination of at least one VPN supported by the router, wherein the VPN is a L3VPN [Dutta, Figures 1 and 14 (SR network), ¶41 (VPNs are L3VPNs, and the L3VPN identified/learned and advertised) and ¶119 (checking if there are any configured VPNs for the router and advertising the L3VPNs)]); and 
advertising the one or more L3VPNs to one or more routers in the Segment Routing network [Dutta, ¶41 & ¶119 (advertising the L3VPNs to other routers) with each advertisement including a service Segment Identifier (SID) for each of the one or more L3VPNs  (the advertisement sends of a VPN label identifying each VPN via the advertisement) [Dutta, ¶41], 
but not wherein the advertisement comprises is one of a node SID for the router and an Anycast SID when the router is connected to a Multi-Home site.
However, Hu teaches wherein the advertisement comprises one of a node SID for the router and an Anycast SID when the router is connected to a Multi-Home site [Hu, ¶21 (SID of the first node is advertised and an indication of the first node and a second node being a pair for an anycast route is also sent in the advertisement if applicable)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Dutta, indicating a determination and advertisement of L3VPNs for communicating data, with the teachings of Hu, indicating that the advertisement may comprise information indicating a router and that the router is connected to a multi-home site. The resulting benefit of the combination would have been the ability to ensure that routers in the VPN are aware of alternative means for attempting to deliver communications to the intended destination, but it does not explicitly teach wherein the advertising includes tunnel encapsulation as a unique route and L3VPN prefixes as attributes of the unique route.
However Semwal teaches wherein the advertising (route advertisement are shown in Figures 1A-1B and described in ¶15-¶16) includes tunnel encapsulation (NH identifier-MPLS label combination as per ¶16) as a unique route (the unique NH-identifier-MPLS label combination provides a path to a given IP Prefix) and L3VPN prefixes as attributes of the unique route (IP prefixes are noted as being an attribute of the NH-identifier-MPLS label combination as per ¶16-¶17 & ¶20-¶22 (IP Prefixes for the L3VPNs -Route Distinguishers/RDs)).
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Dutta, in view of Hu, indicating a determination and advertisement of L3VPNs for communicating data, with the teachings of Semwal, indicating that the advertisement may comprise advertisement information indicating an encapsulation (MPLS label) with associated IP Prefixes for the unique paths. The resulting benefit of the combination would have been the ability to ensure that routers in the VPN are aware of alternative means for attempting to deliver communications to the intended destination while utilizing a more optimized means for streamlining the reachability information for a large number/range of IP addresses within a network for increased scalability.  


Regarding claim 15, Dutta teaches a router in a Segment Routing network [See Dutta, Figures 1 and 25 (router of the segment routing network)¶45 & ¶141-¶144 (router 2500 comprising circuitry and ports connected to the switch fabric)] comprising: 
a plurality of ports interconnected by a switching fabric  [See Dutta, Figures 1 and 25 (router of the segment routing network/switch fabric) ¶45 & ¶141-¶144 (router 2500 comprising circuitry and ports connected to the switch fabric)]; and 
a controller [Dutta, Figure 25, processor 2502] configured to determine one or more Layer 3 Virtual Private Networks (L3VPNs) supported at the router (There is a determination of at least one VPN supported by the router, wherein the VPN is a L3VPN [Dutta, Figures 1 and 14, ¶41 (VPNs are L3VPNs, and the L3VPN identified/learned and advertised) and ¶119 (checking if there are any configured VPNs for the router and advertising the L3VPNs)]), and 
cause advertisement of the one or more L3VPNs to one or more routers in the Segment Routing network [Dutta, ¶41 & ¶119 (advertising the L3VPNs to other routers) with each advertisement including a service Segment Identifier (SID) for each of the one or more L3VPNs  (the advertisement sends of a VPN label identifying each VPN via the advertisement) [Dutta, ¶41], 
but not wherein the advertisement comprises is one of a node SID for the router and an Anycast SID when the router is connected to a Multi-Home site.
However, Hu teaches wherein the advertisement comprises one of a node SID for the router and an Anycast SID when the router is connected to a Multi-Home site [Hu, ¶21 (SID of the first node is advertised and an indication of the first node and a second node being a pair for an anycast route is also sent in the advertisement if applicable)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Dutta, indicating a determination and advertisement of L3VPNs for communicating data, with the teachings of Hu, indicating that the advertisement may comprise information indicating a router and that the router is connected to a multi-home site. The resulting benefit of the combination would have been the ability to ensure that routers in the VPN are aware of alternative means for attempting to deliver communications to the intended destination, but it does not explicitly teach wherein the advertising includes tunnel encapsulation as a unique route and L3VPN prefixes as attributes of the unique route.
However Semwal teaches wherein the advertising (route advertisement are shown in Figures 1A-1B and described in ¶15-¶16) includes tunnel encapsulation (NH identifier-MPLS label combination as per ¶16) as a unique route (the unique NH-identifier-MPLS label combination provides a path to a given IP Prefix) and L3VPN prefixes as attributes of the unique route (IP prefixes are noted as being an attribute of the NH-identifier-MPLS label combination as per ¶16-¶17 & ¶20-¶22 (IP Prefixes for the L3VPNs -Route Distinguishers/RDs)).
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Dutta, in view of Hu, indicating a determination and advertisement of L3VPNs for communicating data, with the teachings of Semwal, indicating that the advertisement may comprise advertisement information indicating an encapsulation (MPLS label) with associated IP Prefixes for the unique paths. The resulting benefit of the combination would have been the ability to ensure that routers in the VPN are aware of alternative means for attempting to deliver communications to the intended destination while utilizing a more optimized means for streamlining the reachability information for a large number/range of IP addresses within a network for increased scalability.  

Regarding claim 2, Dutta, in view of Hu and Semwal teaches the non-transitory computer-readable medium of claim 1, wherein the steps further include transmitting a Layer 3 (L3) packet for an L3VPN of the one or more L3VPNs with a destination SID and a service SID of the L3VPN ([Dutta, ¶41 and ¶47] the PE router transmits the IP packet over the IP VPN which corresponds to the encapsulated packet's VPN-Label. Wherein the destination SID, which represents the node SID being the id of the remote PE and the service SID, which represents the VPN may be seen as the VPN label ¶47).

Regarding claim 3, Dutta, in view of Hu and Semwal teaches the non-transitory computer-readable medium of claim 2, wherein the destination SID is one of a node SID for a destination router and an Anycast SID when the destination router is connected to a Multi-Home site. [Hu, ¶21 (SID of the first node (the destination node) and an indication of the first node and a second node being a pair for an anycast route is also sent in the advertisement if applicable for use in sending packets over the VPN.)]
The motivation to combine the applied references is the same rationale applied in claim 1 above.

Regarding claim 5, Dutta, in view of Hu and Semwal teaches the non-transitory computer-readable medium of claim 1, wherein the advertising is via Border Gateway Protocol (BGP) [Dutta, ¶41 (learning by the advertisements performed using BGP)].

Regarding claim 7, Dutta, in view of Hu and Semwal teaches the non-transitory computer-readable medium of claim 1, wherein the advertisement includes a plurality of L3VPN prefixes (the IP-VPN prefixes are advertised/learned from the remote PE [Dutta, ¶41]).

Regarding claim 9, the combination of Dutta, in view of Hu and Semwal teaches the method of claim 8, further comprising transmitting a Layer 3 (L3) packet for an L3VPN of the one or more L3VPNs with a destination SID and a service SID of the L3VPN. (See the rationale applied to the rejection of claim 2. The rationale applied to claim 2 is also applied to the rejection of claim 9.)

Regarding claim 10, the combination of Dutta, in view of Hu and Semwal teaches the method of claim 9, wherein the destination SID is one of a node SID for a destination router and an Anycast SID when the destination router is connected to a Multi-Home site. (See the rationale applied to the rejection of claim 3. The rationale applied to claim 3 is also applied to the rejection of claim 10.)

Regarding claim 12, the combination of Dutta, in view of Hu and Semwal teaches the method of claim 8, wherein the advertising is via Border Gateway Protocol (BGP). (See the rationale applied to the rejection of claim 5. The rationale applied to claim 5 is also applied to the rejection of claim 12.)

Regarding claim 14, the combination of Dutta, in view of Hu and Semwal teaches the method of claim 8, wherein the advertisement includes a plurality of L3VPN prefixes. (See the rationale applied to the rejection of claim 7. The rationale applied to claim 7 is also applied to the rejection of claim 14.)

Regarding claim 16, the combination of Dutta, in view of Hu and Semwal teaches the router of claim 15, wherein a port is further configured to transmit a Layer 3 (L3) packet for an L3VPN of the one or more L3VPNs with a destination SID and a service SID of the L3VPN. (See the rationale applied to the rejection of claim 2. The rationale applied to claim 2 is also applied to the rejection of claim 16.)

Regarding claim 18, the combination of Dutta, in view of Hu and Semwal teaches he router of claim 15, wherein the advertising is via Border Gateway Protocol (BGP). (See the rationale applied to the rejection of claim 5. The rationale applied to claim 5 is also applied to the rejection of claim 18.)

Regarding claim 20, the combination of Dutta, in view of Hu and Semwal teaches the router of claim 15, wherein the advertisement includes a plurality of L3VPN prefixes. (See the rationale applied to the rejection of claim 7. The rationale applied to claim 7 is also applied to the rejection of claim 20.)



Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta, in view of Hu and Semwal as applied to claims 1, 8 and 15 respectively above, and further in view of Wang US 2020/0296025 (hereinafter Wang).

Regarding claim 4, the combination of Dutta, in view of Hu and Semwal teaches the non-transitory computer-readable medium of claim 1, wherein the advertisement includes encapsulation as an Internet Protocol version 6 (IPv6) prefix containing both the node SID for the router and the service SID, and wherein prefixes are treated as attributes of a route.([Dutta, ¶41 and ¶47]the PE router transmits the IP  packet over the IP VPN which corresponds to the encapsulated packet's VPN-Label. Wherein the destination SID, which represents the node SID being the id of the remote PE and the service SID, which represents the VPN may be seen as the VPN label ¶47), but it does not explicitly teach wherein the prefixes are treated as attributes of a route.
However, Wang teaches wherein the SIDs advertised comprise prefixes that are an attribute of the route [Wang, ¶11 &¶25 & ¶94-95].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Dutta, indicating a determination and advertisement of L3VPNs for communicating data, with the teachings of Wang, indicating that the advertised SIDs comprise prefixes that are an attribute of the route. The resulting benefit of the combination would have been the ability to ensure that routers in the VPN learn feasible paths for attempting to deliver communications to the intended destination.

Regarding claim 11, the combination of Dutta, in view of Hu, Semwal and Wang teaches the method of claim 8, wherein the advertisement includes encapsulation as an Internet Protocol version 6 (IPv6) prefix containing both the node SID for the router and the service SID, and wherein prefixes are treated as attributes of a route. (See the rationale applied to the rejection of claim 4. The rationale applied to claim 4 is also applied to the rejection of claim 11.)

Regarding claim 17, the combination of Dutta, in view of Hu, Semwal and Wang teaches the router of claim 15, wherein the advertisement includes encapsulation as an Internet Protocol version 6 (IPv6) prefix containing both the node SID for the router and the service SID, and wherein prefixes are treated as attributes of a route. (See the rationale applied to the rejection of claim 4. The rationale applied to claim 4 is also applied to the rejection of claim 17.)

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta, in view of Hu and Semwal as applied to claims 1, 8 and 15 above, and further in view of Torvi et al. US 2021/0258249 (hereinafter Torvi)

Regarding claim 6, Dutta, in view of Hu and Semwal teaches the non-transitory computer-readable medium of claim 1, where the routers exchange advertisements for VPNs [Dutta, ¶41 and ¶47] but not explicitly wherein the advertisement includes up to 12,000 prefixes. 
However, Torvi teaches wherein the advertisement includes up to 12,000 prefixes. The advertisements (BGP Prefix SID comprises a TLV consisting of a 16-bit length which allows for more than 12k prefixes [Torvi, ¶83]).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Dutta, indicating a determination and advertisement of L3VPNs for communicating data, with the teachings of Torvi, indicating that the advertised SIDs comprise prefixes that are comprised of 16bit length fields which allows for more that 12k prefixes. The resulting benefit of the combination would have been the ability to ensure the VPN scalability.

Regarding claim 13, the combination of Dutta, in view of Hu, Semwal and Torvi teaches the method of claim 8, wherein the advertisement includes up to 12,000 prefixes. (See the rationale applied to the rejection of claim 6. The rationale applied to claim 6 is also applied to the rejection of claim 13.)

Regarding claim 19, the combination of Dutta, in view of Hu, Semwal and Torvi teaches the router of claim 15, wherein the advertisement includes up to 12,000 prefixes. (See the rationale applied to the rejection of claim 6. The rationale applied to claim 6 is also applied to the rejection of claim 19.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467